In The

                                  Court of Appeals
                     Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-11-00686-CR
                               _________________

                         TERRY DALE CARNES, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 359th District Court
                        Montgomery County, Texas
                      Trial Cause No. 11-10-10957 CR
________________________________________________________________________

                                        ORDER

       The clerk’s record in the above styled and numbered cause was filed December

30, 2011, and the reporter’s record was filed July 12, 2012. Appellant’s counsel, Scott

Pawgan, requested extensions of time to file the brief on August 15, 2012, and September

14, 2012. On September 18, 2012, the Court granted an extension of time to file the brief,

noting that the extension was a “FINAL EXTENSION.” On November 6, 2012, the

appellant’s court-appointed attorney, Scott Pawgan, was notified that neither the brief of

the appellant nor a motion for extension of time to file the brief has been filed. Counsel


                                            1
submitted an additional request for an extension but failed to submit a brief with his

request. Although the brief of the appellant was due to be filed October 12, 2012, the

brief has not been filed.

       We abate the appeal and remand the case to the trial court to conduct a hearing at

which a representative of the State, counsel for the appellant, and the appellant shall be

present in person. See Tex. R. App. P. 38.8(b)(3). We direct the trial court to determine

whether or not appellant desires to pursue his appeal. If appellant desires to pursue his

appeal, we direct the trial court to determine why the brief of the appellant has not been

filed, why appellant’s counsel has not responded to late notices from this Court, and

whether good cause exists for appointed counsel, Scott Pawgan, to be relieved of his

duties as appellate counsel and replaced by substitute counsel. See Tex. Code Crim.

Proc. Ann. art. 26.04(j)(2) (West Supp. 2012). If the trial court determines that good

cause exists to relieve appointed counsel of his duties, we direct the trial court to appoint

substitute counsel.

       The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge are to

be filed on or before December 31, 2012.

       ORDER ENTERED November 29, 2012.
                                                                PER CURIAM

Before McKeithen, C.J., Gaultney and Horton, JJ.

                                             2